Detailed Action

Acknowledgements 


1.   	This communication is in response to the original Application No. 17/314,551       filed on 5/7/2021.
2. 	Claims 1-9 are currently pending and have been fully examined.

3.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 1-3 and 6-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kosugi (US 2002/0079361) (“Kosugi”).
As to claim 1:

Kosugi teaches:

feeding money through an inlet of the apparatus into the inside to store the fed money in the depositing process ([0003], [0004], [0006], [0020], [0021], [0022], [0023], [0025], Figure 1);

feeding out the money stored in the inside through an outlet of the apparatus to the outside in the dispensing process ([0003], [0004], [0006], [0020], [0021], [0022], [0023], [0025], Figure 1);

identifying the money stored in the inside as normal money or rejected money in the depositing process and in the dispensing process, and performing the depositing process in which the identified normal money is stored in a first stacker of the apparatus and the identified rejected money is fed out through the outlet to the outside ([0023], [0025], Figure 1);

and the dispensing process in which the identified normal money is fed out through the outlet to the outside and the identified rejected money is stored in a second stacker ([0023], [0025], Figure 1);

As to claim 2:

Kosugi teaches:

further comprising transporting the identified rejected money stored in the second stacker to the first stacker after the dispensing process is finished ([0020], [0022], [0025]);

As to claim 3:

Kosugi teaches:

storing money in a collection storage which is detachably mounted to the apparatus and the rejected money stored in the second stacker is transported to the collection storage alternatively after the dispensing process is finished ([0003], [0004], [0006], [0020], [0021], [0022], [0023], [0025], Figure 1);

As to claim 6:

Kosugi teaches:

further comprising: inputting a command to the money handling apparatus to start the depositing process when the money to be fed through the inlet in the inside is placed in the inlet ([0020]-[0021], [0025], Figure 7);

As to claim 7:

Kosugi teaches:

starting the dispensing process by performing predetermined operation of specifying a denomination and a number of money items, and then feeding the specified number of money items of the specified denomination from the first stacker, the money items being the identified normal money having been stored in the first stacker in the depositing process ([0020]-[0021], [0025], Figure 7);

As to claim 8:

Kosugi teaches:

	wherein the money includes banknotes (Claim 1);

As to claim 9:

Kosugi teaches:

	wherein the computer is a processor (Figure 2);
		



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claim(s) 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kosugi and in view of Carpenter et al., (US 2007/0095895) (“Carpenter”).

As to claim 4:

Kosugi teaches:

and transporting the determined rejected money from the second stacker to the first stacker after storing the rejected money in the second stacker ([0023], [0025], Figure 1);

The cited prior art of Kosug teaches as disclosed above; however, the cited prior art of 

Kosugi does not expressly teach:

identifying a serial number of the money stored in the inside, and determining, as the normal money, the money of which the serial number is identified, and, as the rejected money, the money of which the serial number is not identified, transporting the determined normal money to the outlet; 

However, Carpenter teaches:

identifying a serial number of the money stored in the inside, and determining, as the normal money, the money of which the serial number is identified, and, as the rejected money, the money of which the serial number is not identified, transporting the determined normal money to the outlet ([0102]);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reading of currencies, as taught by Kosugi to include the features of the reading of serial numbers as taught by Carpenter in order to discover counterfeit/improper currencies.
As to claim 5:

Capenter teaches:

identifying a serial number of the money stored in the inside, and determining, as the normal money, the money of which the serial number is identified, and, as the rejected money, the money of which the serial number is not identified, transporting the determined normal money to the outlet, and ([0102]);

Kosugi teaches:

transporting the determined rejected money from the second stacker to the first stacker after storing the rejected money in the second stacker ([0020], [0022]);

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        10/25/2022